Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 1 of 7

UNITED STATES DlSTRlCT COURT
NORTHERN DlSTRICT OF NEW YORK

 

Sheila K. Ben, Esq., as Court Appointed Guardian of the
Property of JANE DOE, (an infant proceeding under an
assumed name), an lnfant under the Age of 14,

 

 

Plaintz`jj", CASE NO. 5:14-CV-0370 (CJS)
vs. Action No. 1
THE UNITED STATES OF AMERICA,
Defendants.
DECLARATION

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

SUSAN DOE, (a Guardian and Executrix proceeding
Under an assumed name) as Executrix of the Estate of
Lori A. Bresnahan, Decedent,

 

 

Plaintz'jj[, CASE NO. 5:14-CV-509 (CJS)
vs. Action No. 2
THE UNITED STATES OF AMERICA,
Defendants.

STATE OF NEW YORK )
COUNTY OF ONONDAGA ) ss:

lt is respectfully alleged:

l. l, Plaintiff Susan Doel, am the Executrix of the Estate of Lori A. Bresnahan and

the Guardian of the Person and Property of lane Doe as indicated in the Last Will and Testament
of Lori A. Bresnahan and the subsequent Orders/Decrees of the Surrogate’s Court for Onondaga
C0unty. The Decrees are annexed to the Declaration of l\/lichelle Rudderow, Esq. submitted
herewith and incorporated by reference.

2. l submit this Declaration in support of the loint Motion to approve the lnfant and

Wrongful Death Compromise in the above-referenced matter.

 

1 P|aintiff Doe and Jane Doe are permitted by Order to proceed in this matter under an assumed name given the
nature of the injuries sustained by |nfant, Jane Doe. '

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 2 of 7

3. The decedent died a resident of the C0unty of Onondaga, State of New York on
March 14, 2013.

4. On April 26, 2013 and January, 2015 (see EXhibits to the Affidavit of Michelle
Rudderow) l was given Letters Testamentary and Guardianship by the Surrogate’s Court for the
C0unty of Onondaga, State of New York.

5. The decedent, Lori A. Bresnahan, at the time of death, was employed as a
librarian with the Liverpool Central School District earning a salary upwards of $70,000 per
year.

6. At the time of her death, Lori was forty-seven years old, having been born on
September 3, 1965.

7. Since virtually the date of the incident that is the subject of the above-captioned
matter, and since Lori was a single parent, lane Doe has been in my custody and care. Lori
adopted Jane Doe from China when she was approximately one year old and Jane Doe was
Lori’s only child. l was very close with both lane Doe and Lori prior to Lori’s death, and was
very familiar with their relationship and how Lori was raising Jane Doe. They had a very loving,
full, and complementary mother-daughter relationship

8. The injuries that resulted in the decedent’s death were sustained on March 14,
2013 in Clay, New York. The injuries sustained by Jane Doe were also sustained on March 14,
2013 in Clay, New York. The facts and circumstances surrounding Lori’s death and Christine’s
irreparable injuries are outlined in the Summons and Complaint and in the Declarations of lohn
Cherundolo, Esq. and Michelle Rudderow, Esq.

9. l have personally participated in numerous in person and telephone conferences

with Williams & Rudderow. l have also signed numerous authorizations and/or releases to

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 3 of 7

obtain various types of records on behalf of both Lori Bresnahan and Jane Doe. l have spoken
with experts and met with counselors related to, and in preparation for, this litigation and in the
best interest of Jane Doe. l have reviewed lnterrogatories and other paperwork that required my
input and/or information in order to proceed with this litigation l have provided deposition
testimony in this matter. l have traveled from Plattsburg to Syracuse and Rochester on multiple
occasions to prosecute this matter. l have spoken with family, friends, teachers, doctors, or
otherwise as requested by my attorneys in furtherance of this litigation l have compiled
extensive documentation regarding Lori’s work history, financials, and family history. l have
done the same when asked to gather information for lane Doe.

10. Throughout the last four and a half years and the course of this litigation, l have
been advised consistently by my counsel at Williams & Rudderow, PLLC and have been
involved in decision making.

ll. ln August, 2018 l attended a mediation with Williams & Rudderow, Ms. Ben, and
the Cherundolo Law Firm. The purpose of the mediation was to attempt to negotiate a
settlement with the United States. Prior to the mediation, l was extensively informed by
Williams & Rudderow, PLLC what the risks of settlement could potentially be. We also
discussed the benefits of settlement As for risks, it was thoroughly explained that once the
matter is settled against a defendant, there is no ability to obtain any additional recovery for the
same action or injuries against that same defendant lt was also explained to me that at the time
of trial, the amount settled on prior to trial with a defendant can be used to offset any potential
verdict against the non-settling defendant. This was explained to me carefully and l understand
what the risks were and are. l believe that it is in the Estate’s and lane Doe’s best interest to

settle this matter against the Defendant, United States. When evaluating the potential liability of

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 4 of 7

each defendant and when given an opportunity to protect lane Doe’s financial interests (not to
mention her psychological interests), l find settlement with the Defendant in the amount of
$5,000,000 to be in the best interest of lane Doe and the Estate.

12. l believe, after participating in this negotiation and being advised by counsel, that
this is the largest amount that can be obtained without further litigation

13. l believe that the amount of $5,000,000 is a fair and reasonable amount and
eliminates the risk of a lower or no recovery against the Defendant at the time of trial, especially
When potential offsets may be considered

14. l also understand that this amount is only against the United States. With this
final settlement approved, the potential of lane Doe having to testify at deposition or trial is now
eliminated l do not Want her to be put through testimony or trial if it can be prevented

15. At the time of Lori’s death, she left a sole survivor in Jane Doe. Jane Doe is the
sole beneficiary of the Estate of Lori Bresnahan.

16. l executed a Retainer Agreeinent for the services of Williams & Rudderow (a
copy of which is attached to the Affidavit of Michelle Rudderow). The Retainer Agreement
reflects that Williams & Rudderow would be entitled to recovery of their disbursements
advanced to litigate this matter and 33 1/3 percent of any net proceeds to compensate them for
their work. lt is also my understanding that according to federal statute, attomey’s fees are
limited to 25% of any recovery. Therefore, it is my understanding and l agree that Williams &
Rudderow and the Cherundolo Law Firm will receive 25% of any recovery to be split equally
between them to reflect their attomeys’ fees.

17. lt is and has been my understanding that the expenses and Work done in this

matter are and have been immense. l have been advised of the costs of travel, experts,

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 5 of 7

transcripts, etc. and am aware of the fact that in addition to those costs already recouped from
any prior settlement, the unpaid costs amount to $17,351.43, with $14,286.91 advanced by
Williams & Rudderow and $3,064.52 advanced by the Cherundolo Law Firm. l was made aware
of costs while they were being expended, understanding that it was necessary in order to not just
prove our case, but to get to the bottom of how it came to be that Lori Was murdered and Jane
Doe was raped
18. l now have no objection to these costs being recouped by Williams & Rudderow
from the $5,000,000 settlement proceeds in the event this settlement is approved l further have
no objection to the additional disbursements being paid to the Cherundolo Law Firm or Sheila
Ben, Esq. as set forth in the Affidavit of John Cherundolo.
19. l agree to the following and request that the Court approve the Wrongiiil Death
and lnfant Compromise:
a. That $14,286.91 be paid to the firm of Williams & Rudderow to reflect
their disbursements spent to date;
b. That $3,064.52 be paid to the Cherundolo Law Firm; and
c. Of the remaining amount ($4,982,648.57), that 1/4 or 25% of the
settlement proceeds be paid to Williams & Rudderow, PLLC and the Cherundolo Law Firm to be
split equally per their agreement, totaling $1,245,662.14 (or $622,831.07 to each respective
firm).
20. Of the remaining $3,736,986.43 which reflects the net settlement to Susan Doe as
the Executrix of the Estate of Lori Bresnahan and to Sheila Ben, Esq. as the Guardian of the

Property of lnfant Plaintiff, Jane Doe, l request that the following be approved and/or Ordered.

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 6 of 7

21. Barring an Order compelling Defendant to permit our structure consultant to share
fees with the Defendant’s, l request that $3,736986.43 be placed into an existing Trust for the
sole benefit of Jane Doe. lf this Court Orders the Defendant to allow fee sharing between
consultants, l will consider structure proposals.

22. The above-referenced Trust will be supplied on request.

23. l have been advised that there are no liens asserted against the Estate of Lori
Bresnahan or against me as her Executrix. l have also been advised that there are no creditors
claims against same.

24. l ask for no fees or other compensation for my role as the Executrix of the Estate
or as the Guardian of Jane Doe. l waive any claim for statutory commissions and waive the
filing of a surety bond

25. l was responsible for paying, and did pay, funeral expenses associated with the
burial of Lori Bresnahan in the amount of $8,330.00. l seek no reimbursement for same. There
are no medical bills or hospital bills outstanding There are no assignments, creditor claims,
compensation claims, or liens filed with me, as the executrix, or with the Onondaga C0unty
Surrogate related to this Estate. l ask for no money to be set aside separate and apart from the
Trust or structured settlements for the care of Jane Doe while she is in my care and custody.

26. Prior to this incident, neither the decedent nor Jane Doe were the recipients of
public assistance in any form.

27. No previous application has been made for the relief sought herein.

28. l now request leave of this court to compromise and settle with the only remaining

Case 5:14-cV-00509-C.]S-I\/|WP Document 123 Filed 11/29/18 Page 7 of 7 ‘“

Defendant in this matter, as the Executrix of the Estate of Lori Bresnahan and pursuant to the
powers granted to me by the Surrogate for the C0unty of Onondaga, State of New York from the
wrongful death of the decedent, and to fix reasonable attorney’s fees and to pay the distributee
her share of the settlement pursuant to the provisions of the law, to deposit those sums in a trust
as outlined in the accompanying affidavits for the sole benefit of Jane Doe, to execute releases to
do same, and to settle the account of the Executrix.

29. l have not become interested in this matter at the instance of the defendant or
anyone acting on the defendant’s behalf, directly or indirectly.

. (/`\`
‘4 '/ § ,
., /" f ,~ _ g -‘,, _ j ~_ q "/,"`)
oaer Wcmberi_i,, 2018 so . ,{- .

Susan Doe

 

rn to before me thig(,
da of r 2018.

i/ir\l;l/t rif AVAQ\\J

otary Public

